—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning Appeals of the Town of Brookhaven dated November 7, 2001, which, after a hearing, denied the petitioner’s application for area variances, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Kitson, J.), entered June 17, 2002, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly denied the petition to annul the determination of the respondent Board of Zoning Appeals of the Town of Brookhaven (hereinafter the Board) denying the petitioner’s application for area variances. In reaching its determination, the Board engaged in the required balancing test, “weighing the benefit to the applicant against the detriment to the health, safety and welfare of the neighborhood or community if the variance [s] [were] granted” (Matter of Ifrah v Utschig, 98 NY2d 304, 307 [2002], citing Matter of Sasso v Osgood, 86 NY2d 374, 382, 384 [1995]). Its decision to deny the application was neither illegal, arbitrary, nor an abuse of discretion, and “has a rational basis and is supported by substantial evidence” (Matter of Ifrah v Utschig, supra at 308). Santucci, J.P., Friedmann, Mastro and Rivera, JJ., concur.